UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2017 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For transition period to Commission file number: 333-196409 PETROGAS COMPANY (Name of registrant in its charter) Nevada 98-1153516 (State or jurisdiction of incorporation or organization) (IRS Employer IdentificationNo.) 2800 Post Oak Boulevard
